IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1497
                                Filed April 5, 2017


IN THE INTEREST OF K.S.,
Minor child,

J.S., Father,
       Petitioner-Appellee

M.K., Mother,
      Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Casey D. Jones,

District Associate Judge.



       The mother appeals from the district court’s order terminating her parental

rights to her child, K.S., now age sixteen. The children’s father initiated this

action under Iowa Code section 600A.8(3)(2016) in April 2016. AFFIRMED.



       Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, for appellant

mother.

       Crystal L. Usher of Nazette, Marner, Nathanson & Shea L.L.P., Cedar

Rapids, for appellee father.

       Kristen A. Shaffer of Shuttleworth & Ingersoll, P.L.C., Cedar Rapids,

guardian ad litem for minor child.



       Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                        2


POTTERFIELD, Presiding Judge.

       The mother appeals from the district court’s order terminating her parental

rights to her child, K.S., age sixteen at the time of trial. The children’s father

initiated this action in August 2016.

I. Factual and Procedural Background.

       K.S.’s biological mother and father were married at the time of her birth in

2000. In 2005, the parties dissolved their marriage by decree.        The decree

awarded shared physical care of K.S. to the mother and father.         The father

married his current wife in 2006. The stepmother has been a caregiver to K.S.

for approximately ten years.

       The decree was modified multiple times, in part due to the mother’s

methamphetamine addiction and its resulting harm to K.S. In 2008, for example,

the Iowa Department of Human Services (DHS) completed a founded child

abuse report against the mother for denial of critical care. DHS determined that

although the mother was not actively using methamphetamine in the presence of

K.S., the effects of methamphetamine were still in her system while the mother

was caring for K.S., and supplies used to make methamphetamine were present

in the home. In 2009, the parties modified the custody provisions of the decree

requiring a one-year sobriety period before the mother could have unsupervised

visitation. The mother never attempted to demonstrate sobriety and the father

testified the mother has never been sober from methamphetamine for a period of

one year.    In 2011, the mother successfully moved to modify the decree to

receive more traditional visitation, and the father testified that he attempted to

give her a chance at more visits.
                                           3


       In 2012, the DHS issued another founded child abuse report against the

mother based on methamphetamine use in the presence of K.S.1 In 2013, the

court entered a default decree modifying the custody provisions so that the father

had sole discretion over visitation regarding the length, time, and degree of

supervision for each visit with K.S.      According to the father’s testimony, the

parties attempted visitations between the mother and K.S. at the father’s home,

but because the visits were stressful and often ended in arguments, the father

moved visits to the maternal grandparents’ home, pursuant to the decree

provisions. The parties planned a visit around Christmas in 2013 at the maternal

grandparents’ home but the mother did not attend. Apart from the occasional

text or Facebook communication referencing visitation, the mother has not

attempted to schedule any official visitations at the maternal grandparents’ home

or with any other qualified supervisor since 2013. In fact, K.S. has not seen her

mother at an official visit since 2013. The father testified the mother attempted

unannounced, unsupervised visits when the father and stepmother were not at

home, which was in violation of the most recent modification order.

       The mother’s methamphetamine abuse was a factor during the

termination proceedings. In July 2016, nearly one month before the termination

trial, the mother left a voicemail for the father stating she was arrested for

possession of methamphetamine. The disposition of the possession charge, if

any, is not a part of this record.

1
  Details from this incident are not apparent from the record. Only the “Notice of Child
Abuse Assessment” section of the 2012 report was included in the record. Testimony
from the father indicated the abuse was based on the mother’s arrest for
methamphetamine use in the presence of K.S. The mother was not present at the
termination hearing, but was represented by counsel.
                                            4


       The mother’s substance-abuse issues have taken an emotional and

physical toll on K.S. throughout her childhood. K.S.’s guardian ad litem (GAL)

reports that K.S. has trust and communication issues with the mother due to the

mother’s methamphetamine use.         Text messages and other communications

also indicate a failing relationship between the mother and K.S.               These

communications were often in violation of the most recent modification order. In

the communications, K.S. often expresses frustration and anger based on the

mother’s    threats,     abrasive    language,     inappropriate    contact,     and

methamphetamine use. K.S. sought treatment for depression, self-harm, and

suicidal thoughts based, in part, on K.S.’s difficulties with her mother. The child’s

therapist raised concerns over the mother’s inappropriate behavior suggesting it

is a source of K.S.’s stress and anxiety.

       In the years leading up to the termination trial, the mother and father

attempted to facilitate the stepmother’s adoption of K.S. On multiple occasions,

the mother expressed consent to termination, but she would often withdraw

consent at the last minute. In 2014, the mother told the stepmother, “I’m asking

you to adopt her,” and “just mail the [consent] papers and you won’t have to deal

with me anymore,” as indicated by multiple text messages. The mother also

expressed to K.S. that she wanted the stepmother to adopt her.               In fact,

paperwork to execute the termination and adoption was delivered to the mother

in 2015 at her request. However, she never followed through and the father

testified he delayed filing his termination application because of the potential the

mother would consent. At trial, the stepmother testified that she is ready, willing,

and able to adopt K.S.
                                           5


II. Standard of Review.

       We conduct a de novo review of termination proceedings under chapter

600A. See In re C.A.V., 787 N.W.2d 96, 99 (Iowa Ct. App. 2010). We defer to

the factual findings of the district court, especially witness-credibility findings, but

we are not bound by them. See In re G.A., 826 N.W.2d 125, 127 (Iowa Ct. App.

2012). In termination proceedings, the best interests of the children involved are

“the paramount consideration,” but we also give “due consideration” to the

interests of the children’s parents.      See Iowa Code § 600A.1 (2016).           The

termination findings must be based on clear and convincing proof. Iowa Code

§ 600A.8.

III. Discussion.

       On appeal, the mother argues the statutory grounds were not satisfied

because she maintained financial support and continued contact with K.S. To

the extent the juvenile court found she did not visit with K.S., the mother argues

the father prevented her from maintaining such contact.

       In a private termination-of-parental-rights proceeding, the petitioner must

establish by clear and convincing evidence that a statutory ground for termination

exists. See Iowa Code § 600A.8; In re B.L.A., 357 N.W.2d 20, 22 (Iowa 1984). If

a ground is proved, the petitioner must also establish termination of parental

rights is in the child’s best interests. See In re A.H.B., 791 N.W.2d 687, 690

(Iowa 2010).       Although the interests of the parents must be given due

consideration, our primary concern is the child’s best interests. See Iowa Code §

600A.1 (“The best interest of the child subject to the proceedings of this chapter

shall be the paramount consideration in interpreting this chapter.”); A.H.B., 791
6
N.W.2d at 690–91. Thus, we conduct a two-step analysis in our review. First,

we determine whether the statutory requirements are established. Second, we

review whether termination is in the best interests of the child.

       1. Statutory Requirements.

       Under Iowa law, abandonment of a minor child is one of the grounds

authorizing the termination of parental rights under Iowa Code chapter 600A.

See Iowa Code § 600A.8(3). The petitioner need not establish the mother’s

subjective intent to abandon the child. See id. § 600A.8(3)(c); In re G.A., 826
N.W.2d 125, 130 (Iowa Ct. App. 2012) (recognizing a parent’s subjective intent

does not preclude a finding of abandonment); see also In re C.J.F.M., No. 10-

0166, 2010 WL 3157756, at *2 (Iowa Ct. App. Aug. 11, 2010) (recognizing the

“‘intention to abandon’ is no longer a statutory element in the definitions of Iowa

Code chapter 600A”).      Nor is he required to show he or anyone else made

diligent efforts to encourage the mother to perform the acts specified in section

600A.8(3)(b).    See Iowa Code § 600A.8(3)(c).            Rather, abandonment is

determined by a parent’s actions or lack thereof. See In re J.L.W., 523 N.W.2d
622, 624 (Iowa Ct. App. 1994) (“Clearly, actions speak louder than words. Intent

can be shown through conduct.”), overruled on other grounds by In re P.L., 778
N.W.2d 33, 39 (Iowa 2010). Section 600A.2(19) defines abandonment of a minor

child as “reject[ing] the duties imposed by the parent-child relationship . . . , which

may be evinced by the person, while being able to do so, making no provision or

making only a marginal effort to provide for the support of the child or to

communicate with the child.”
                                         7


       Iowa Code section 600A.8(3)(b) provides that a parent of a child six

months old or older will be deemed to have not abandoned the child if that parent

maintains:

       substantial and continuous or repeated contact with the child as
       demonstrated by contribution toward support of the child of a
       reasonable amount, according to the parent’s means, and as
       demonstrated by any of the following:
       (1) Visiting the child at least monthly when physically and financially
       able to do so and when not prevented from doing so by the person
       having lawful custody of the child.
       (2) Regular communication with the child or with the person having
       the care or custody of the child, when physically and financially
       unable to visit the child or when prevented from visiting the child by
       the person having lawful custody of the child.
       (3) Openly living with the child for a period of six months within the
       one-year period immediately preceding the termination of parental
       rights hearing and during that period openly holding himself or
       herself out to be the parent of the child.
Id.

       There is no dispute the mother is current on her child-support obligation.

The record indicates she pays approximately seventy-three dollars per month,

and she receives a limited amount in social security disability. There is also no

dispute the mother did not live with the child for a period of six months within the

one-year period immediately preceding the termination hearing, or that she failed

to visit the child monthly. Therefore, the remaining issue is whether the father

prevented the mother from visiting K.S., and if so, whether the mother maintained

“[r]egular communication with [K.S.] or with the person having care or custody of

the child.” Id.

       The mother argues she regularly sought visits with K.S. but the father

actively prevented her from maintaining contact with her daughter. However, the

district court found, “[The father and stepmother have] tried many times over the
                                          8


years to facilitate visitations between [the mother and K.S.],” and, “There is no

evidence that the [father and stepmother] have ever prevented [the mother] from

seeing the child unless there were concerns for [K.S.]’s safety because of [the

mother’s] abuse of methamphetamine. [The father] has actually tried many times

over the years to facilitate visitation between [the mother and K.S.].” We agree.

        K.S.’s father was granted sole legal custody and the sole discretion to

allow or refuse visits between the mother and K.S in the most recent modification

to the parties’ dissolution decree. His legal status as sole legal custodian also

allows him to refuse the mother’s requests for visits. The father testified that he

attempted to schedule visitations and the mother has failed to attend any since

2013.    In 2013 and 2015, for example, the father attempted to schedule a

visitation at the maternal grandparents’ house. The mother failed to attend.2

Furthermore, the mother also had the ability to arrange visitations through other

qualified supervisors, but she failed to do so and only attempted sporadic text

and Facebook messaging with the stepmother and daughter.                Notably, the

communications with the daughter were unannounced and often unwanted—the

mother used an alias to contact K.S. through Facebook after K.S. blocked her

mother’s profile. While the father acknowledged at trial the mother discussed

visitation on a few occasions, he also testified that her volatile nature, and his

experience with her methamphetamine use over the last twenty years, led him to

believe that visitations were not in the best interest of K.S.       Any restrictions

placed on the mother’s visitation requests were validly based on the mother’s

2
 The parties dispute the reason for the mother’s absence. The father claims it was the
mother’s methamphetamine use, while the mother claims she was sick. The district
court found it was based on the mother’s methamphetamine abuse.
                                         9

substance-abuse and mental-health issues.         See G.A., 826 N.W.2d at 129

(finding the mother did not prevent the father from exercising visitation with the

child where the mother placed reasonable conditions on visitation in light of the

father’s substance-abuse history and noting the father made no attempt to

comply with the conditions). It is reasonable for the father to require supervision

and advance notice in light of the mother’s history of substance abuse. We

agree with the district court the father did not prevent the mother from visiting

K.S. under Iowa Code section 600A.8(3)(b).

       2. Best Interests.    Next, we consider whether the termination of the

mother’s parental rights is in the child’s best interests. See J.L.W., 523 N.W.2d

at 625 (“Once we determine a ground for termination under 600A.8 has been

established by clear and convincing evidence, we must next determine whether it

is in the child’s best interests to order termination of parental rights.”). In doing

so, we give “due consideration” to the mother’s interests. See Iowa Code §

600A.1.

       The record contains multiple examples of harm the mother’s contact has

caused K.S. The GAL report, for example, concludes it is in K.S.’s best interest

to terminate the mother’s parental rights because:

               1. It has been a significant period of time since the child has
       had visitation with her mother.
               2. The communication between the child and her mother is
       detrimental to the mental health of the minor child.
               3. The minor child wishes her mother would not contact her.
               4. [The mother] continues to use methamphetamines. This
       likely has played a role in her interactions with [K.S.].
               5. [The stepmother] is willing to adopt the child if the
       termination is granted.
                                          10


The child’s counselor also voiced concerns with maintaining contact with the

mother. In a letter to the court the counselor states, “[K.S.] has voiced and

processed many upsets in the relationship with her biological mother and the

stress that this relationship has caused her over the years . . . . [K.S.] has also

expressed her desire to not have any contact with [the mother] because of the

negative impact on her mood and increased stress when contact does occur.”

K.S.’s doctor also stated, “[K.S.] has expressed that she does not wish to be

engaged in a relationship any longer with her biological mother, including any

visitation or communication.”

       Moreover, the communications between the mother and K.S. indicate a

toxic relationship. The district court stated,

       [The mother] contacted her daughter via [F]acebook and text
       messages for a three or four year period, again in violation of the
       decree. [The mother] would generally use an alias to get around
       [K.S.]’s attempts to block her. . . . Many of the exchanges are
       extremely troubling to read and detail [K.S.]’s conflicted relationship
       with her mother. While it is clear that [K.S.] loves her mother, it is
       further clear that she feels confused, abandoned and mislead by
       her mother’s words and actions. In some of the entries, [K.S.]
       expresses that she does not want [the mother] to be her mother
       any longer. [The mother] also frequently threatens in the messages
       that she does not want [K.S.] as a daughter anymore. The exhibits
       paint a picture of severe dysfunction in this mother-daughter
       relationship.

(emphasis added). Based on the dysfunctional relationship in the past and the

daughter’s desire to cease contact with her mother, we believe continuing the

relationship would only cause more dysfunction and stress. See In re J.E., 723
N.W.2d 793, 798 (Iowa 2006) (Stating a parent’s past behavior is indicative of

their future behavior). As a result, it is not in the best interest of K.S. to continue

the relationship.
                                         11


       The mother next argues that termination is not in K.S.’s best interests

because she provides financial support. The record indicates the mother pays

approximately seventy-three dollars per month. The father, however, testified

that there were periods of time without financial support. Furthermore, he stated

he can adequately support K.S. without the mother’s limited financial support.

       Based on the above and after our careful review of the record, termination

of the mother’s parental rights is in the best interests of the child. Thus, we affirm

the district court’s order.

       AFFIRMED.